NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSCAR AREVALO-JAIMES, AKA Oscar                 No.    16-71372
Arevalo,
                                                Agency No. A090-497-353
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Oscar Arevalo-Jaimes, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011), and we deny the

petition for review.

      Substantial evidence supports the agency’s determination that Arevalo-

Jaimes failed to establish that any harm he fears in Mexico would be on account of

his family membership or any other protected ground. See Ayala, 640 F.3d at 1097

(even if membership in a particular social group is established, an applicant must

still show that “persecution was or will be on account of his membership in such

group” (emphasis in original)); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (an applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

Thus, Arevalo-Jaimes’ withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of Arevalo-Jaimes’

CAT claim because he failed to establish it is more likely than not he will be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010)

(generalized evidence of violence and crime in Mexico is not particular to

petitioner and is insufficient to meet the CAT standard).

      PETITION FOR REVIEW DENIED.




                                         2                                       16-71372